An unpub|ishlled order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

LEVERN ALLEN, No. 66148
Petitioner,
Vs. §"‘
THE STATE OF NEVADA, § § L §
Respondent. SEP l 8 2|]1‘1
M`**“'F*“Yf 
°' 
ORDER DENYING PETITIUN

This is an original petition for a writ of habeas corpus in which
petitioner challenged the validity of his judgment of conviction and
sentence. Without deciding upon the merits of any claims raised in the
documents submitted in this matter, we decline to exercise our original
jurisdiction Accordingly, we

ORDER the petition DENIED.

/$"""e“""i\ ,Jt

Hardesty

D¢¢A , l
Douglas /

 , J.
Cherry J

cc: Levern Allen
Attorney General/Carson City
Clark County District Attorney
Eighth District Court Clerk

SuFREME Coum'
oF
NEvAnA

»;01 wsm 

' /4- ` SC‘?W